Dismissed and Memorandum Opinion filed February 16, 2006








Dismissed and Memorandum Opinion filed February 16,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01163-CV
____________
 
LEON RIGAMONTI,
Appellant
 
V.
 
THE HUDGENS GROUP, INC.,
Appellee
 

 
On Appeal from the
133rd District Court
Harris County, Texas
Trial Court Cause
No.
03-37543
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed August 19, 2005.
On February 7, 2006, the parties filed an agreed motion to
dismiss because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 16, 2006.
Panel consists of Justices Anderson, Edelman, and
Frost.